Although appellant did not object to the introduction of his confessions at trial or assert any error in regard to the use of his confessions to this court, I am, nonetheless, convinced that errors in law have occurred with respect to the corpus delicti
rule that substantially affected the rights of the defendant in this *Page 429 
case and constitute plain error. As a result, I am compelled to dissent from the opinion of my colleagues.
Plain errors or defects, as stated in Crim.R. 52(B), "affecting substantial rights may be noticed although they were not brought to the attention of the court." "Notice of plain error under Crim.R. 52(B) is to be taken with the utmost caution, under exceptional circumstances and only to prevent a manifest miscarriage of justice." State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804, paragraph three of the syllabus. I believe the instant case poses an exceptional circumstance that demands application of the plain error rule. In the interests of justice, and after significant consideration, I would reverse appellant's conviction and order his sentence vacated.
The admission of appellant's confessions prior to the prosecution's establishment of the corpus delicti of a crime constitutes plain error in this case. The case of State v.Maranda (1916), 94 Ohio St. 364, 114 N.E. 1038, long ago articulated the rule in Ohio requiring proof of the corpusdelicti before admission of a confession. The syllabus inMaranda states:
"1. By the corpus delicti of a crime is meant the body or substance of the crime, included in which are usually two elements: 1. The act. 2. The criminal agency of the act.
"2. It has long been established as a general rule in Ohio that there must be some evidence outside of a confession, tending to establish the corpus delicti, before such confession is admissible. The quantum or weight of such outside or extraneous evidence is not of itself to be equal to proof beyond a reasonable doubt, nor even enough to make it a prima facie
case. It is sufficient if there is some evidence outside of the confession that tends to prove some material element of the crime charged."
The corpus delicti rule has ancient origins. It was born out of caution, aimed at preventing those cases "wherein it had turned out that by reason of a failure of the government to prove the death of the person charged as having been murdered it so happened that such person sometimes survived the person accused as his murderer." Id., 94 Ohio St. at 370,114 N.E. at 1040. However, given the modern procedural safeguards now available to criminal defendants, even the Supreme Court has expressed doubt about the practicality of the rule today and has refused to apply the rule with "dogmatic vengeance." State v.Edwards (1976), 49 Ohio St.2d 31, 36, 3 O.O.3d 18, 21,358 N.E.2d 1051, 1056-1057. Rather, proof of corpus delicti has been interpreted to be a minimal standard, requiring only "some" proof by the prosecution that a crime has been committed. Though the rule has undergone some criticism, even those courts that have questioned its practicality have not ignored its application. State v. Ralston (1979), 67 Ohio App.2d 81, 21 O.O.3d 403, 425 N.E.2d 916 (suggesting *Page 430 
more lenient avenues of compliance utilized by other jurisdictions).2 Nor can I, in the present case, turn a blind eye to the longstanding principle that was so obviously overlooked at the trial level.
The Supreme Court of Ohio in Edwards, 49 Ohio St.2d 31, 3 O.O.3d 18, 358 N.E.2d 1051, has reaffirmed the principles set forth in Maranda. Therefore, when a defendant is charged with murder, the corpus delicti "involves two elements, i.e., (1) the fact of death and (2) the existence of the criminal agency of another as the cause of death." State v. Manago (1974), 38 Ohio St.2d 223,226-227, 67 O.O.2d 291, 292-293, 313 N.E.2d 10,12-14. The burden of proving the material facts relating to thecorpus delicti is on the prosecution. Id. at 226, 67 O.O.2d at 292-293, 313 N.E.2d at 12-13. However, this burden is not a demanding one. "The prosecution need only adduce `some proof * * * tending to prove [the act and its agency],' but not necessarily such evidence as would rise to the level of a prima facie case. (Emphasis added in part.)" State v. Van Hook (1988),39 Ohio St.3d 256, 261-262, 530 N.E.2d 883, 888-889, quotingMaranda, 94 Ohio St. at 370-371, 114 N.E. at 1039-1040.
A review of the record in this case clearly demonstrates that appellant was convicted solely by his own words, both written and spoken. It was his confession to his cellmate, his confession to his wife, and his confession to the police that formed the core of the prosecution's case. However, before theseconfessions may be considered admissible, there must be some
evidence that a crime had been committed or that some criminal agency had been at work. Herein lies the error in appellant's trial. Corpus delicti evidence did not exist in this case. While there is evidence of a death, there is no evidence outside the confessions to demonstrate a criminal agency at work.
Prior to appellant's confessions, made nearly two years after Ashton had died, the police did not suspect Ashton's death was a homicide. The police officers in this case stated they did not believe nor was there evidence to show that Ashton had been abused or injured. Furthermore, the coroner and pathologist testified *Page 431 
that their results indicated only that Ashton had stopped breathing, which, without more, was ruled a natural death and not a homicide. Dr. Lehman, the pathologist who autopsied Ashton, testified in this case that nothing can distinguish between a S.I.D.S. death and intentional suffocation.
The concurring opinion issued by this court finds thecorpus delicti rule satisfied by the medical testimony in this case. The concurrence points to the ambiguous and inconclusive nature of the medical testimony and seems to find some evidence of a criminal act in the inability of medical experts to rule out homicide. This position ignores two important facts. First, based on the initial investigation which contained no indication of foul play, medical experts did essentially rule out the possibility of homicide, declaring Ashton's death a death by natural causes or S.I.D.S. The medical testimony indicated that the child died from lack of breathing, which by itself, has no criminal implication. Second, the subsequent "criminal investigation," which was used to justify altering the death certificate to homicide, was based on the confessions of appellant. To use appellant's confessions as justification to characterize Ashton's death as a homicide and then, in turn, to use that characterization as "some evidence" tending to prove a criminal act to justify admitting appellant's confession at trial is circuitous.
The court in Ralston recognized the flaw in this reasoning stating:
"One might argue that if the independent evidence is sufficient to corroborate the confession it must be `some evidence' tending to prove that the death was the result of a criminal act. The fallacy in this argument is that the independent evidence in this case, for the reasons set out in the body of the decision, is ambiguous; and, the ambiguity is only resolved by the confession. `Dead body found in lonely place' is only significant when the defendant says, `I killed her and put the body in that place.'" Ralston, 67 Ohio App.2d at 85, 21 O.O.3d at 405, 425 N.E.2d at 919, fn. 2.
Clearly, without the confessions, there is nothing in the record on which to base even a suspicion of a homicide in this case.
The burden of demonstrating the corpus delicti is initially placed on the prosecution as a prerequisite to the admissibility of the confessions.3 As the facts *Page 432 
of this case show, the prosecution could not and did not present any evidence to meet this minimal requirement. Since thecorpus delicti was not established, the confessions used by the prosecution were not admissible in court. Without the confessions, no crime was proven in this case. Therefore, I would dismiss the charge against the appellant and order the appellant discharged.
2 In Ralston, hunters found the unconcealed, scattered remains of a woman identified as Nancy Grigsby in November 1976. Grigsby was twenty-two years old and in good health when she disappeared nearly six months earlier in May 1976. The county coroner who examined Grigsby's remains testified that nothing indicated a cause of death nor could he conclude the death was the result of a criminal act. Larry Ralston later confessed to police that he drove Grigsby to a lonely spot in the country, strangled her, and deposited her body in the precise location where it was found. Ralston's confession was admitted at his trial; however, on appeal, the Twelfth District reversed the judgment and discharged the defendant. Although the appeals court found that Ralston possessed knowledge of details of the crime privy only to the police and Grigsby's murderer and that his confession was corroborated by the evidence, the court reluctantly adhered to the principle set out in Maranda that the confession was not admissible until after establishment of thecorpus delicti. Since no corpus delicti was established, Ralston's confession was wrongfully admitted at trial.
3 Contrary to the conclusion reached in the majority opinion, State v. Jenks (1991), 61 Ohio St.3d 259,574 N.E.2d 492, does not displace the corpus delicti rule, since Jenks is not dispositive of the admissibility problem at issue in this case. Whether evidence of a confession meets the corpus delicti
rule and is therefore admissible at trial is a preliminary issue separate in substance and in time from the legal issues considered in Jenks. Jenks addresses the legal sufficiency of evidence necessary to obtain and uphold a verdict. Thus, Jenks
speaks only to the propriety of drawing certain inferences from the evidence of record after that evidence has been properly admitted at trial. *Page 433